PER CURIAM.
Appellant suggests several errors occurred at the trial level, the primary one being the error of granting a new trial. We affirm the trial court on that ground because the appellant has not shown a clear abuse of the trial judge’s discretion in this matter. Weems v. Dawson, 352 So.2d 1196 (Fla. 4th DCA 1977). As to the other alleged errors we decline comment which comment would only be speculative and advisory in nature and effect and serve only to unnecessarily confuse or restrict the ordered new trial. Should error be committed later we can then deal with it.
AFFIRMED.
ANSTEAD, DAUKSCH and MOORE, JJ., concur.